DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Application No. 15/566,637 filed on October 13, 2017, now abandoned, which is a national stage entry of PCT/US16/27549 filed on April 14, 2016, which claims priority to U.S. Provisional No. 62/147,305 filed on April 14, 2015.

Response to Amendment
	Applicant’s amendment filed July 29, 2022 amending claims 1, 3, 4, 6, 8, 71, 74 and 78, and canceling claims 7 and 11-15 has been entered.  Claims 16-70, 72, 73, 75, 77, 79-86 and 88-99 are canceled.  Claims 1-6, 8-10, 71, 74, 76, 78 and 87 are currently pending and presented for examination

Response to Arguments
Due to Applicant’s amendments to the claims, the previous rejection under 35 U.S.C. 102(a)(1) over Markowitz et al. WO 2013/158649 A1 is hereby withdrawn.
Due to Applicant’s amendments to the claims, the previous rejection under 35 U.S.C. 102(a)(1) over Kalugin et al. (Russian Chemical Bulletin, Vol. 55, No. 3, pages 529-534, 2006) is hereby withdrawn.
Due to Applicant’s amendments to the claims, the previous rejection under 35 U.S.C. 102(a)(1) over Goldfarb U.S. Publication No. 2009/0163545 is hereby withdrawn.
Due to Applicant’s amendments to the claims, the previous rejection under 35 U.S.C. 102(a)(1) over Hall et al. Bioorganic and Medicinal Chemistry Letters (2010), 20(23), pages 7085-7091 is hereby withdrawn.
Due to Applicant’s amendments to the claims, the previous rejection under 35 U.S.C. 112(b) is hereby withdrawn.
The previous double patenting rejection over Application No. 16/997,273 (U.S. Publication No. 2021/0106587 A1) is hereby withdrawn as said application is now abandoned.
The previous double patenting rejection over copending Application No. 16/581,024 (U.S. Publication No. 2020/0147063 A1 Provided on IDS 7/9/2020) is hereby withdrawn as said application is now abandoned.
Due to Applicant’s amendments to the claims, the previous double patenting rejection over copending Application No. 16/465,500 (U.S. Publication No. 2020/0061073 A1 Provided on IDS 7/9/2020) is hereby withdrawn.
Applicant's arguments filed July 29, 2022 with respect to the remaining double patenting rejections and the rejection under 35 USC 103 have been fully considered but they are not persuasive. With respect to the double patenting rejection, Applicant argues that in light of the amendments to the claims, the rejections should be reconsidered.
This argument is found not persuasive since even with the amendments to the claims, the claims of the cited patents and the copending applications are drawn to some of the same compounds as claimed in the instant claims, as well as methods for treating the same conditions as claimed in the instant claims.  Thus Applicant’s amendments to the claims do not overcome the double patenting rejections of record.
With respect to the rejection under 35 USC 103, Applicant argues in light of the claim amendments, reconsideration is requested since the amendments provide aspects of structural distinction from the cited Markowitz WO’ 649.  Applicant argues, in light of the teaching of Markowitz WO’649, which accomplishes the stated goal for inhibition of 15-PGDH, there is no teaching, suggestion, or motivation within WO’649 to make any structural modifications, let alone the specific structural aspects recited in the present claims.
This argument is found not persuasive since the claims have been amended to require that the aryl or heteroaryl ring of R6 and R7 be substituted with a group other than hydrogen such as C1-C24 alkyl, C2-C24 alkenyl, C2-C24 alkynyl, C3-C20 aryl, C6-C24 alkaryl, C6-C24 aralkyl etc., and Markowitz also teaches that R6 and R7 of 
    PNG
    media_image1.png
    120
    200
    media_image1.png
    Greyscale
may be substituted aryl or substituted heterocycle [00193]-[00194].  On page 28 paragraph [0006] of Markowitz, Markowitz teaches that aryl and the like may be substituted with functional groups including the hydrocarbyl moieties C1-C24 alkyl, C2-C24 alkenyl, C2-C24 alkynyl, C5-C20 aryl, C6-C24 alkaryl, and C6-C24 aralkyl.  Markowitz specifically teaches that R6 and R7 may be the same aryl and heteroaryl rings as claimed in claim 1 of the instant application (see compounds on pages 36-37)
In addition, the claimed compounds are administered to inhibit 15-PGDH as claimed in the method claims of instant claims 71, 74, 76, 78 and 87.  Markowitz specifically teaches compounds and methods of modulating 15-PGDH activities, modulating tissue prostaglandin levels, and/or treating diseases, disorders, or conditions in which it is desired to modulate 15-PGDH activity and/or prostaglandin levels [0005].  Markowitz further teaches that the compounds are 15-PGDH inhibitors which can be administered to a tissue in an amount effective to increase prostaglandin levels in the tissue [0006].  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to modify the substituents on R6 and R7 based on the teachings of Markowitz with a reasonable expectation of producing compounds having improved 15-PGDH inhibitory activity.  Therefore a person of ordinary skill in the art would have been motivated to modify the exemplified compounds of Markowitz by adding a disclosed substituent to the R6 and R7 moiety including anyone of C1-C24 alkyl, C2-C24 alkenyl, C2-C24 alkynyl, C5-C20 aryl, C6-C24 alkaryl, and C6-C24 aralkyl as taught in Markowitz with a reasonable expectation of improving the properties of the compounds.  
Thus Applicant’s amendments to the claims do not overcome the rejections under 35 USC 103 over Markowitz and thus said rejections are hereby maintained and modified rejections, in view of Applicant’s amendments to the claims, are detailed below.  This action is FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-10, 71, 74, 76, 78 and 87 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claims 1-21 of U.S. Patent No. 9,801,863 B2 (Provided on IDS 7/9/2020);
claims 1-10 of U.S. Patent No. 9,790,233 B2  (Provided on IDS 7/9/2020); 
claims 1-15 of U.S. Patent No. 9,789,116 (Provided on IDS 7/9/2020);
claims 1-14 of U.S. Patent No. 10,301,320 (Provided on IDS 7/9/2020);
claims 1-21 of U.S. Patent No. 10,420,752 (Provided on IDS 7/9/2020);
claims 1-14 of U.S. Patent No. 10,945,998; 
claims 1-21 of U.S. Patent No. 10,869,871; and
claims 1-7 of U.S. Patent No. 11,426,420 B2 (Application No. 16/603,544 (U.S. Publication No. 2020/0030348 A1 Provided on IDS 7/9/2020);
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patents claims are drawn to some of the same compounds as claimed in the instant claims, as well as methods for treating the same conditions as claimed in the instant claims.

Claims 1-6, 8-10, 71, 74, 76, 78 and 87 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
Claims 15-26 of copending Application No. 16/617,137 (U.S. Publication No. 2021/0317132 A1);
Claims 23 and 30-38 copending Application No. 17/131,911 (U.S. Publication No. 2021/0283113 A1);
Claims 1-15 of copending Application No. 17/044,888 (U.S. Publication No. 2021/0100779 A1);
Claims 12, 18 and 19 of copending Application No. 16/995,878 (U.S. Publication No. 2021/0100778 A1); and
Claims 91 and 100 of copending Application No. 16/943,932 (U.S. Publication No. 2021/0032265 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the copending applications are drawn to some of the same compounds as claimed in the instant claims, as well as methods for treating the same conditions as claimed in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 71, 74, 76 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz et al. WO 2013/158649 A1 (provided on IDS 7/9/2020).
Claims 1-6, 71, 74, 76 and 78 of the instant application claim a compound having formula (I)

    PNG
    media_image2.png
    155
    269
    media_image2.png
    Greyscale
wherein R6 can be 
    PNG
    media_image3.png
    118
    334
    media_image3.png
    Greyscale
, R8, R9, R10 and R48 can be C1-C24 alkyl, C2-C24 alkenyl, C2-C24 alkynyl, C3-C20 aryl, C6-C24 alkaryl, C6-C24 aralkyl, etc.; X6 can be CRc, Rc can be H, R7 can be 
    PNG
    media_image4.png
    87
    113
    media_image4.png
    Greyscale
, n can be 1, R5 can be NH2, R1 can be a linear alkyl.
Claims 8-10 of the instant application claim a compound of formula (III) 
    PNG
    media_image5.png
    152
    280
    media_image5.png
    Greyscale
wherein X6 is N or CRc; Rc is H; X7 is N or C; n is 0-2; R1 is linear alkyl; R5 is H; R7 is selected from various substituted or unsubstituted 5 membered heterocyclic rings including thiophene, thiazole, oxazole, furan, pyrazole, etc., and Rd is C1-C24 alkyl, C2-C24 alkenyl, C2-C24 alkynyl, C3-C20 aryl, C6-C24 alkaryl, C6-C24 aralkyl, etc. 
Markowitz et al. teaches compounds of formula (III):

    PNG
    media_image6.png
    140
    157
    media_image6.png
    Greyscale
wherein Z1 is S, X2 is C, R6 and R7 may be the same or different and may be substituted or unsubstituted aryl, cycloalkyl, or heterocycle; n is 1; R2 and R3 are H; and R1 is alkyl ([00193] and claim 3 pages 197-198).  Markowitz et al. specifically teaches 
    PNG
    media_image1.png
    120
    200
    media_image1.png
    Greyscale
[00194].  On page 28 paragraph [0006] of Markowitz, Markowitz teaches that aryl and the like may be substituted with functional groups including the hydrocarbyl moieties C1-C24 alkyl, C2-C24 alkenyl, C2-C24 alkynyl, C5-C20 aryl, C6-C24 alkaryl, and C6-C24 aralkyl.  Markowitz et al. specifically teaches compounds on pages 36-37 including:
 
    PNG
    media_image7.png
    221
    327
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    198
    296
    media_image8.png
    Greyscale
 and 
    PNG
    media_image9.png
    183
    285
    media_image9.png
    Greyscale
.  Thus Markowitz specifically teaches that R6 and R7 may be the same aryl or heteroaryl rings as claimed in claim 1 of the instant application, including thiophene, phenyl, and thiazole (see compounds on pages 36-37).  Markowitz also teaches that R6 and R7 may be substituted with functional groups including the hydrocarbyl moieties C1-C24 alkyl, C2-C24 alkenyl, C2-C24 alkynyl, C5-C20 aryl, C6-C24 alkaryl, and C6-C24 aralkyl (page 28).
Markowitz et al. teaches that 15-hydroxy-prostaglandin dehydrogenase (15-PGDH) represents the key enzyme in the inactivation of a number of active prostaglandins, leukotrienes and hydroxyeicosatetraenoic acids (HETEs) (e.g., by catalyzing oxidation of PGE2 to 15-keto-prostaglandin E2, 15k-PGE) [0003]. The enzyme belongs to the evolutionarily conserved superfamily of short-chain dehydrogenase/reductase enzymes (SDRs), and according to the recently approved nomenclature for human enzymes, it is named SDR36C1 [0003].
Markowitz et al. specifically teaches that the compounds disclosed therein inhibit 15-PDGH [00199].  
Markowitz et al. further teaches that the 15-PGDH inhibitors described therein can be provided in a pharmaceutical composition or cosmetic composition depending on the pathological or cosmetic condition or disorder being treated, wherein a pharmaceutical composition containing the 15-PGDH inhibitors described therein as an active ingredient may be manufactured by mixing the derivative with a pharmaceutically acceptable carrier(s) or an excipient(s) or diluting the 15-PGDH inhibitors with a diluent(s) in accordance with conventional methods [00224]. The pharmaceutical composition may further contain fillers, anti-cohesives, lubricants, wetting agents, flavoring agents, emulsifying agents, preservatives and the like to provide an immediate, controlled or sustained release of the 15-PGDH inhibitors after being administered into a mammal [00224].
Markowitz et al. teaches that the 15-PGDH inhibitors can be used for the prevention or treatment of diseases that are associated with 15-PGDH and/or decreased prostaglandin levels and/or where it is desirable to increase prostaglandin levels in the subject [00204].  The compounds have a suppressive or inhibitory activity against 15-PGDH which is the enzyme that degrades prostaglandins and thus inhibition of 15-PGDH will increase prostaglandin levels [00204].  Thus Markowitz et al. teaches that the compounds can be used for the treatment of cardiovascular disease and/or diseases of vascular insufficiency since prostaglandins maintain the proper action of the blood vessel walls, especially vasodilation for blood flow, preventing platelet aggregation and modulating the proliferation of smooth muscle that surrounds blood vessel walls [00206].  Markowitz et al. further teaches that the 15-PGDH compounds can be used with hematopoietic stem cells to increase stem cell numbers and provide additional benefits [00215]-[00220].
Thus Markowitz et al. teaches the specific uses of the compounds as claimed in claims 71, 74 and 78.  
Markowitz et al. does not specifically exemplify a compound wherein R6 and R7 are substituted.  Markowitz et al. does not specifically exemplify a compound having the same substituent for R7 as claimed in instant claim 8.  
Although Markowitz et al. does not specifically exemplify a compound wherein R6 and R7 are substituted, Markowitz specifically teaches that R6 and R7 may be the same rings as claimed in claim 1 of the instant application, including thiophene, phenyl, and thiazole (see compounds on pages 36-37), and Markowitz also teaches that R6 and R7 may be substituted with functional groups including the hydrocarbyl moieties C1-C24 alkyl, C2-C24 alkenyl, C2-C24 alkynyl, C5-C20 aryl, C6-C24 alkaryl, and C6-C24 aralkyl (page 28).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to modify the substituents on R6 and R7 based on the teachings of Markowitz with a reasonable expectation of producing compounds having improved 15-PGDH inhibitory activity.  Therefore a person of ordinary skill in the art would have been motivated to modify the specifically exemplified compounds of Markowitz by adding a disclosed substituent to the R6 and R7 moiety including anyone of C1-C24 alkyl, C2-C24 alkenyl, C2-C24 alkynyl, C5-C20 aryl, C6-C24 alkaryl, and C6-C24 aralkyl as taught in Markowitz with a reasonable expectation of improving the properties of the compounds.  
Although Markowitz et al. does not specifically exemplify a compound having the same substituent for R7 as claimed in instant claim 8, Markowitz teaches that R6 and R7 may be the same and thus an ordinary skilled artisan would have been motivated to substitute the same substituent for R7 as R6 such as thiophene with a reasonable expectation of similar success.  In addition, even though Markowitz, specifically exemplifies compounds having S in a different position on the thiophene ring as claimed in instant claim 8, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and/or similar utilities. “An obviousness rejection based on similarity in chemical structure and/or function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Claim 76 is rendered obvious since Markowitz et al. renders obvious administering the same 15-PGDH compounds as claimed and as such administration of the same compounds will have the same effect as claimed of increasing neutrophils to a subject in need thereof such as a patient having cancer or injured by wounds or burns [00213]-[00214].
Thus, claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Markowitz et al. WO 2013/158649 A1 (provided on IDS) as applied to claims 1-6, 8-10, 71, 74, 76 and 78 above and further in view of Neal U.S. Patent No. 6,414,027 B1.
Claim 87 of the instant application claims a method of treating or preventing a fibrotic disease, disorder or condition in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a 15-PGDH inhibitor.
Markowitz et al. is as set forth above.
Markowitz et al. does not specifically teach treating or preventing a fibrotic disease, disorder or condition.
However, Markowitz et al. teaches that PGE1 analogues are known to treat erectile dysfunction and thus the 15-PGDH inhibitors disclosed therein can be used either alone or in combination with a prostaglandin for the treatment of erectile dysfunction [00223].
Neal teaches the administration of a prostaglandin vasodilator and a 15-hydroxyprotaglandindehydrogenase inhibitor for the treatment of male erectile dysfunction (abstract).  
Neal teaches that to date there is no completely effective treatment for male erectile dysfunction. Thus, there remains a need for a method of treating male erectile dysfunction. There also remains a need for compositions which are effective for treating male erectile dysfunction. In particular, there remains a need for methods and compositions for treating impotence which are characterized by a reduced tendency to cause pain, priapism, corporeal nodules, diffuse fibrosis, and scarring (column 2 lines 22-31).   Neal teaches methods for treating male erectile dysfunction which exhibit a reduced tendency to cause diffuse fibrosis (column 2 lines 50-52 and column 3 lines 9-12).  Neal teaches a method which accomplishes this is treating male erectile dysfunction comprising the administration of a prostaglandin vasodilator and a 15-hydroxyprostaglandindehydrogenase inhibitor (15-PGDH).  Thus, Neal specifically teaches that treatment with a prostaglandin vasodilator and a 15-PGDH prevent fibrosis associated with male erectile dysfunction.  
Accordingly, the method disclosed in Markowitz et al. for the treatment of erectile dysfunction comprising the administration of the 15-PGDH inhibitors disclosed therein either alone or in combination with a prostaglandin will necessarily prevent fibrosis associated with male erectile dysfunction since as taught by Neal, the combination of a prostaglandin vasodilator and a 15-PGDH inhibitors prevent fibrosis associated with male erectile dysfunction.
Thus claim 87 of the instant application is rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-6, 8-10, 71, 74, 76, 78 and 87 are rejected.  Claims 7, 11-70, 72, 73, 75, 77, 79-86 and 88-99 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM